Case 1:21-cv-00164-LPS Document 31-1 Filed 08/25/21 Page 1 of 2 PageID #: 1076




          EXHIBIT 1
                                                                                                                  CALL#:US
                                               Case 1:21-cv-00164-LPS Document 31-1 Filed 08/25/21 Page 2 of 2 PageID      AT
                                                                                                                         1077     404.962.8740



                                                     HOME         WHAT WE DO           MANAGEMENT             NEWS          CURRENT OFFERINGS          CONTACT US




                                MONETIZING            PATENT PORTFOLIOS


     IPinvestments Group monetizes patents by providing patent brokering and patent licensing services on a
                                     success fee (contingency fee) basis.

                                                                 CURRENT PATENTS FOR SALE




                                WHAT WE DO
                                    PATENT BROKERING & LICENSING



   We broker high-value patents for acquisition, as well as develop and manage enforcement patent licensing
                               programs for our clients, on a success fee basis.

                                                                            VIEW MORE




MANAGEMENT TEAM                               EXPERIENCE & EXPERTISE



 Our professionals have extensive experience in evaluating and negotiating the technical and ﬁnancial aspects
                               of patent sale and patent licensing transactions.


                                                                          MEET THE TEAM




        PROVEN SUCCESS                                     COMPANY NEWS



   IPinvestments Group has a proven record of success and a trustworthy reputation in the industry. Using our
 tremendous network of relationships within the patent community, we have generated hundreds of millions of
                                              dollars for clients.

                                                                    DEAL ANNOUNCEMENTS




                                LET US HELP     CONTACT INFORMATION




                                                                                                                            Get in touch with us

                                                                                                                                Name (Required)
Day Building, Suite 230
4725 Peachtree Corners Circle
Atlanta, Georgia 30092                                                                                                          Email (Required)

Phone: 404.962.8740
Email: contact@ipigrp.com                                                                                                       Comments
Fax: 404.962.8741




                                                                                                                                CONNECT




HOME - WHAT WE DO - MANAGEMENT - NEWS - CURRENT OFFERINGS - CONTACT US                                       © IP Investments Group LLC 2021. All rights reserved. Created by FMG
